                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

NORMA EDITH RODRIGUEZ SANCHEZ,                          )
                                                        )
                                Plaintiff,              )
                                                        )          JUDGMENT IN A
v.                                                      )          CIVIL CASE
                                                        )          CASE NO. 5:20-CV-195-D
JUSTINO FAUSTO PERALTA-RANGEL,                          )
                                                        )
                                Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS petitioner's
verified petition under Hague Convention seeking return of child A.P.R. to petitioner [D.E. 2].
At 10:00 a.m. on February 16, 2021, respondent SHALL DELIVER the minor child A.P.R. to
the Terry Sanford Federal Building and United States Courthouse, 310 New Bern Avenue, First
Floor, Raleigh, North Carolina. At that time, respondent will allow petitioner's sister Alejandra
Rodriguez Sanchez and niece Cindy Garcia Rodriguez to take physical custody of A.P.R. At the
time of this exchange, respondent also will deliver to Alejandra Rodriguez Sanchez and Cindy
Garcia Rodriguez sufficient clothing, personal care items, andmedicine (if any) needed for the
child to travel back to Mexico. The U.S. Marshal is DIRECTED to supervise the exchange of the
child from respondent to Alejandra Rodriguez Sanchez and Cindy Garcia Rodriguez, and to
assist in executing this order as necessary. All federal, state, and local law enforcement
authorities are NOTIFIED that Alejandra Rodriguez Sanchez and/or Cindy Garcia Rodriguez are
authorized to travel with the child A.P.R. from the United States to Mexico between the dates
February 16, 2021, and February 28, 2021, in order to deliver the child A.P.R. to petitioner in
Mexico. On February 16, 2021, as ordered by Judge Dever, the minor child A.P.R. was turned
over to the care and custody of Petitioner's family in North Carolina. On February 28th , 2021 ,
the minor child A.P.R. flew to Tampico, Mexico where she was reunited with Petitioner mother.

This Judgment Filed and Entered on March 4, 2021, and Copies To:


Amy Anne Vukovich                                                   (via CM/ECF electronic notification)
TeAndra M. Miller                                                   (via CM/ECF electronic notification)
Sarah E. Mabry-Caraffa                                               via CM/ECF electronic notification)
Justino Fausto Peralta-Rangel                                       (via CM/ECF electronic notification)


DATE:                                                               PETER A. MOORE, JR., CLERK
March 4, 2021                                                       (By) /s/ Nicole Sellers
                                                                    Deputy Clerk


            Case 5:20-cv-00195-D Document 35 Filed 03/04/21 Page 1 of 1
